TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2021



                                      NO. 03-21-00348-CV


                            Frederick Omoyuma Silver, Appellant

                                               v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




Having reviewed the record, the Court holds that Frederick Omoyuma Silver has not prosecuted

his appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.